DETAILED ACTION
Amendment and Request for Continued Examination received 8 July 2022 is acknowledged.  Claims 1-6 and 8-20 are pending and have been considered as follows.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8-10, and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sakata (US Pub. No. 2008/0221730) in view of Veltrop (US Pub. No. 2017/0120446).

As per Claim 1, Sakata discloses a method of controlling an operation of a service robot (1) (Figs. 1-2; ¶68-69, 90-92), comprising:
measuring, by processing circuitry (12, 13, 22, 23, 26, 27), an evaluation index (as per YES or NO to S21 in Fig. 14) indicating a value (as per “importance level” in ¶190-192) that numerically represents a result (as per importance level compared with threshold assigned to each of the patterns in ¶190-192) of evaluation performed on an operation (as per consideration of the user’s state estimated by the user state estimation unit 26) of the service robot (1) based on sensor data (as per 21) in a service mode (Figs. 1, 14; ¶68-85, 101-106, 127-140, 150-151, 187-197);
determining, by the processing circuitry (12, 13, 22, 23, 26, 27), an operation mode (as per operation of movement mechanism 14, operation of information presentation mechanism 15) of the service robot (1) from a set of at least two operation modes (as per operation of movement mechanism 14, operation of information presentation mechanism 15) based on the evaluation index (as per YES or NO to S21 in Fig. 14) (Figs. 1, 14; ¶68-85, 101-106, 127-140, 150-151, 187-197);
selecting, by the processing circuitry (12, 13, 22, 23, 26, 27), a behavior (as per movement according to travel route via mechanism 14, as per presentation of information via mechanism 15) defining a detailed operation strategy of the service robot (1) to be applied to the operation of the service robot (1) from a set of at least two behaviors (as per movement according to travel route via mechanism 14, as per presentation of information via mechanism 15) based on the determined operation mode (as per operation of movement mechanism 14, operation of information presentation mechanism 15) and the evaluation index (as per YES or NO to S21 in Fig. 14) (Figs. 1, 14; ¶68-85, 101-106, 127-140, 150-151, 187-197), wherein the set of at least two behaviors (as per movement according to travel route via mechanism 14, as per presentation of information via mechanism 15) including rule-based behaviors in which the service robot (1) is controlled using pre-defined rules (Fig. 14; ¶187-197, 225); and
controlling, by the processing circuitry (12, 13, 22, 23, 26, 27), the operation of the service robot (1) based on the selected behavior (as per movement according to travel route via mechanism 14, as per presentation of information via mechanism 15) (Figs. 1, 14; ¶69-75, 127-140, 150, 166-171, 187-197, 225),
wherein the selecting comprising:
selecting a first behavior (as per one of operation of movement mechanism 14, operation of information presentation mechanism 15) to control the service robot (1), in response to a current operation mode (as per operation of movement mechanism 14, operation of information presentation mechanism 15) of the service robot (1) being changed to a higher level operation mode than the current operation mode (as per operation of movement mechanism 14, operation of information presentation mechanism 15) (Fig. 14; ¶187-197, 225); and
selecting a second behavior (as per another of operation of movement mechanism 14, operation of information presentation mechanism 15) to control the service robot (1), in response to the current operation mode of the service robot (1) being changed a lower level operation mode than the current operation mode (as per operation of movement mechanism 14, operation of information presentation mechanism 15) (Fig. 14; ¶187-197, 225).
Sakata does not expressly disclose:
wherein the set of at least two behaviors include a training-based behavior in which the service robot is controlled using adaptive rules;
wherein the first behavior is training-based behavior based on the adaptive rules; and
wherein the second behavior is rule-based behavior based on the pre-defined rules.
Veltrop discloses a control system (210, 220, 230, 240) for a service robot (110) (Figs. 1-2; ¶23-24, 32-46).  In one embodiment, the robot (110) encounters a new user and engages in behavior with equal weight given to each of three options (¶111).  In another embodiment, the robot (110) encounters a known user and engages in behavior learned in view of feedback from previous encounters with that user (¶112-114).  As such, Veltrop discloses: selecting, by processing circuitry (210, 220, 230, 240), a rule-based behavior (as per equal weight to behavior options when encountering a new user) in which the service robot (110) is controlled using pre-defined rules (¶111); and selecting, by processing circuitry (210, 220, 230, 240), a training-based behavior (as per learned data describing a known user) in which the service robot (110) is controlled using adaptive rules (¶112-117).  In this way, operation of the robot (110) is appropriate to whether the encountered user is known or unknown (¶111-117).  Like Sakata, Veltrop is concerned with robot control systems.
Therefore, from these teachings of Sakata and Veltrop, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Veltrop to the system of Sakata since doing so would enhance the system adapting the robot to provide appropriate behavior based on whether the user is known or unknown.  Applying the teachings of Veltrop to the system of Sakata would involve a system “wherein the set of at least two behaviors include a training-based behavior in which the service robot is controlled using adaptive rules” in that Veltrop teaches employing training-based behavior using adaptive rules when a user’s desired behavior is known; “wherein the first behavior is training-based behavior based on the adaptive rules” in that the Veltrop teaches employing training-based behavior based on adaptive rules when a user’s desired behavior is known; and “wherein the second behavior is rule-based behavior based on the pre-defined rules” in that Veltrop teaches employing rule-based behavior based on pre-defined rules when a user’s desired behavior is not known.

As per Claim 2, the combination of Sakata and Veltrop teaches or suggests all limitations of Claim 1.  Sakata further discloses wherein the determining of the operation mode comprises:
changing, by the processing circuitry (12, 13, 22, 23, 26, 27), the current operation mode (as per operation of movement mechanism 14, operation of information presentation mechanism 15) of the service robot (1) to another operation mode (as per another of operation of movement mechanism 14, operation of information presentation mechanism 15) of the set of at least two operation modes (as per operation of movement mechanism 14, operation of information presentation mechanism 15) based on the evaluation index (as per YES or NO to S21 in Fig. 14) satisfying a preset operation mode change condition (e.g., as per NO in S21 followed YES in S21) (Fig. 14; ¶187-197, 225).

As per Claim 3, the combination of Sakata and Veltrop teaches or suggests all limitations of Claim 2.  Sakata further discloses wherein the changing of the current operation mode to the another operation mode comprises:
changing, by the processing circuitry (12, 13, 22, 23, 26, 27), the current operation mode (as per operation of movement mechanism 14, operation of information presentation mechanism 15) to the higher level operation mode than the current operation mode (as per operation of movement mechanism 14, operation of information presentation mechanism 15) based on the evaluation index (as per YES or NO to S21 in Fig. 14) satisfying a preset first service requirement (e.g., as per NO in S21 followed YES in S21) (Fig. 14; ¶187-197, 225) (Fig. 14; ¶187-197, 225).

As per Claim 4, the combination of Sakata and Veltrop teaches or suggests all limitations of Claim 2.  Sakata further discloses wherein the changing of the current operation mode to the another operation mode comprises:
changing, by the processing circuitry (12, 13, 22, 23, 26, 27), the current operation mode (as per operation of movement mechanism 14, operation of information presentation mechanism 15) to the lower level operation mode (as per operation of movement mechanism 14, operation of information presentation mechanism 15) than the current operation mode (as per operation of movement mechanism 14, operation of information presentation mechanism 15) based on the evaluation index (as per YES or NO to S21 in Fig. 14) failing to satisfy a preset second service requirement (e.g., as per YES in S21 followed NO in S21) (Fig. 14; ¶187-197, 225) (Fig. 14; ¶187-197, 225).

As per Claim 5, the combination of Sakata and Veltrop teaches or suggests all limitations of Claim 1.  Sakata further discloses wherein the determining of the operation mode comprises: 
recognizing, by the processing circuitry (12, 13, 22, 23, 26, 27), a current service situation (as per data informing S19, S21) based on the sensor data (Fig. 14; ¶74, 168-171, 187-197, 225); and 
determining, by the processing circuitry (12, 13, 22, 23, 26, 27), the operation mode (as per operation of movement mechanism 14, operation of information presentation mechanism 15) from the set of at least two operation modes (as per operation of movement mechanism 14, operation of information presentation mechanism 15) based on the current service situation (as per data informing S19, S21) and the evaluation index (as per YES or NO to S21 in Fig. 14) (Fig. 14; ¶74, 168-171, 187-197, 225).

As per Claim 6, the combination of Sakata and Veltrop teaches or suggests all limitations of Claim 1.  Sakata further discloses wherein the selecting of the behavior comprises:
selecting, by the processing circuitry (12, 13, 22, 23, 26, 27), the behavior (as per movement according to travel route via mechanism 14, as per presentation of information via mechanism 15) from the set of at least two behaviors (as per movement according to travel route via mechanism 14, as per presentation of information via mechanism 15) that are respectively associated with a function to be performed by the service robot (1) based on the operation mode (as per operation of movement mechanism 14, operation of information presentation mechanism 15) (Fig. 14; ¶74, 168-171, 187-197, 225).

As per Claim 8, the combination of Sakata and Veltrop teaches or suggests all limitations of Claim 1.  Sakata further discloses wherein the selecting of the behavior comprises: 
selecting, by the processing circuitry (12, 13, 22, 23, 26, 27), a first one of the rule-based behaviors from the set of at least two behaviors (as per movement according to travel route via mechanism 14, as per presentation of information via mechanism 15) based on the operation mode (as per operation of movement mechanism 14, operation of information presentation mechanism 15) being determined to be a first operation mode (one of operation of movement mechanism 14, operation of information presentation mechanism 15) (Figs. 1, 14; ¶69-75, 150, 166-171, 187-197, 225);
selecting, by the processing circuitry (12, 13, 22, 23, 26, 27), a second one of the rule-based behaviors from the set of at least two behaviors (as per movement according to travel route via mechanism 14, as per presentation of information via mechanism 15) based on the operation mode (as per operation of movement mechanism 14, operation of information presentation mechanism 15) being determined to be a second operation mode (another of operation of movement mechanism 14, operation of information presentation mechanism 15) (Figs. 1, 14; ¶69-75, 150, 166-171, 187-197, 225).
Sakata does not expressly disclose selecting, by the processing circuitry, the training-based behavior from the set of at least two behaviors based on the operation mode being determined to be a third operation mode.
Veltrop discloses a control system (210, 220, 230, 240) for a service robot (110) (Figs. 1-2; ¶23-24, 32-46).  In one embodiment, a portion (230) of the control system (210, 220, 230, 240) operates to learn data describing a user (¶112-114).  As such, Veltrop discloses selecting, by processing circuitry (210, 220, 230, 240), a training-based behavior (as per learned data describing a user).  In this way, operation of the robot (110) is modified in view of user feedback (¶114-117).  Like Sakata, Veltrop is concerned with robot control systems.
Therefore, from these teachings of Sakata and Veltrop, one of ordinary skill in the art at before the effective filing date would have found it obvious to apply the teachings of Veltrop to the system of Sakata since doing so would enhance the system by modifying operation of the robot in view of user feedback.  Applying the teachings of Veltrop to the system of Sakata would make available for selection a third operation mode corresponding to user feedback.

As per Claim 9, the combination of Sakata and Veltrop teaches or suggests all limitations of Claim 1.  Sakata further discloses wherein the measuring of the evaluation index comprises: 
measuring, by the processing circuitry (12, 13, 22, 23, 26, 27), at least one of a performance index (as per sensors 31, 32), a safety index, or an adaptability index of the service robot (1) based on the sensor data (as per 21) (Figs. 1, 14; ¶68-85, 101-106, 127, 150-151, 187-197).

As per Claim 10, the combination of Sakata and Veltrop teaches or suggests all limitations of Claim 1.  Sakata further discloses determining, by the processing circuitry (12, 13, 22, 23, 26, 27), the operation mode (as per operation of movement mechanism 14, operation of information presentation mechanism 15) of the service robot (1) from the set of at least two operation modes (as per operation of movement mechanism 14, operation of information presentation mechanism 15) to be an idle mode (as per “unnecessary to determine the target position” in ¶194) based on whether or not spatial data (as per NO to S19 and S21) of a space in which the service robot (1) is located is present in the idle mode (Fig. 14; ¶74, 168-171, 187-197, 225).

As per Claim 12, the combination of Sakata and Veltrop teaches or suggests all limitations of Claim 10.  Sakata further discloses wherein the determining of the operation mode in the idle mode comprises:
determining, by the processing circuitry (12, 13, 22, 23, 26, 27), the operation mode (as per operation of movement mechanism 14, operation of information presentation mechanism 15) of the service robot (1) from the set of at least two operation modes (as per operation of movement mechanism 14, operation of information presentation mechanism 15) to be a specified mode based on the spatial data (as per NO to S19 and S21) being present and the evaluation index (as per NO at S21 in Fig. 14) not satisfying a preset condition (Figs. 1, 14; ¶68-85, 101-106, 127, 150-151, 187-197).
Sakata does not expressly disclose wherein the specified mode is a training mode.
Veltrop discloses a control system (210, 220, 230, 240) for a service robot (110) (Figs. 1-2; ¶23-24, 32-46).  In one embodiment, a portion (230) of the control system (210, 220, 230, 240) operates to learn data describing a user (¶112-114).  As such, Veltrop discloses selecting, by processing circuitry (210, 220, 230, 240), a training-based behavior (as per learned data describing a user).  In this way, operation of the robot (110) is modified in view of user feedback (¶114-117).  Like Sakata, Veltrop is concerned with robot control systems.
Therefore, from these teachings of Sakata and Veltrop, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Veltrop to the system of Sakata since doing so would enhance the system by modifying operation of the robot in view of user feedback.

As per Claim 13, the combination of Sakata and Veltrop teaches or suggests all limitations of Claim 12.  Sakata does not expressly disclose wherein the service robot is configured to correct parameters defining a training-based behavior of the set of at least two behaviors based on the determining of the training mode and collected traveling data.
Veltrop discloses a control system (210, 220, 230, 240) for a service robot (110) (Figs. 1-2; ¶23-24, 32-46).  In one embodiment, a portion (230) of the control system (210, 220, 230, 240) operates to learn data describing a user (¶112-114).  As such, Veltrop discloses wherein the service robot (110) is configured to correct parameters defining a training-based behavior based on the determining of the training mode and collected traveling data (as per learned data describing a user).  In this way, operation of the robot (110) is modified in view of user feedback (¶114-117).  Like Sakata, Veltrop is concerned with robot control systems.
Therefore, from these teachings of Sakata and Veltrop, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Veltrop to the system of Sakata since doing so would enhance the system by modifying operation of the robot in view of user feedback.

As per Claim 14, the combination of Sakata and Veltrop teaches or suggests all limitations of Claim 1.  Sakata further discloses a non-transitory computer-readable medium (24, 25) (Sakata at Fig. 1; ¶77, 107, 122) comprising computer readable instructions (Sakata at ¶227-230) to cause the processing circuitry (12, 13, 22, 23, 26, 27 in Fig. 1 of Sakata) to perform the method of claim 1 (see rejection of Claim 1).

As per Claim 15, Sakata discloses an apparatus (11) for controlling an operation of a service robot (1) (Figs. 1-2; ¶68-69, 90-92), comprising:
a memory (24, 25) (Fig. 1; ¶77, 107, 122); and
a controller (as per 12, 13, 22, 23, 26, 27) comprising processing circuitry (12, 13, 22, 23, 26, 27) configured to control the operation of the service robot (1) (Fig. 1; ¶68-85, 101-106, 127, 150-151, 227) by,
measuring an evaluation index (as per YES or NO to S21 in Fig. 14) indicating a value (as per “importance level” in ¶190-192) that numerically represents a result (as per importance level compared with threshold assigned to each of the patterns in ¶190-192) of evaluation performed on an operation (as per consideration of the user’s state estimated by the user state estimation unit 26) of the service robot (1) based on sensor data (as per 21) in a service mode (Figs. 1, 14; ¶68-85, 101-106, 127-140, 150-151, 187-197),
determining an operation mode (as per operation of movement mechanism 14, operation of information presentation mechanism 15) of the service robot (1) from a set of at least two operation modes (as per operation of movement mechanism 14, operation of information presentation mechanism 15) based on the evaluation index (as per YES or NO to S21 in Fig. 14) (Figs. 1, 14; ¶68-85, 101-106, 127-140, 150-151, 187-197),
selecting a behavior (as per movement according to travel route via mechanism 14, as per presentation of information via mechanism 15) defining a detailed operation strategy of the service robot (1) to be applied to the operation of the service robot (1) from a set of at least two behaviors (as per movement according to travel route via mechanism 14, as per presentation of information via mechanism 15) based on the determined operation mode (as per operation of movement mechanism 14, operation of information presentation mechanism 15) and the evaluation index (as per YES or NO to S21 in Fig. 14) (Figs. 1, 14; ¶68-85, 101-106, 127-140, 150-151, 187-197), wherein the set of the at least two behaviors (as per movement according to travel route via mechanism 14, as per presentation of information via mechanism 15) including rule-based behaviors in which the service robot (1) is controlled using pre-defined rules (Fig. 14; ¶187-197, 225), and
controlling the operation of the service robot (1) based on the selected behavior (as per movement according to travel route via mechanism 14, as per presentation of information via mechanism 15) (Figs. 1, 14; ¶69-75, 127-140, 150, 166-171, 187-197, 225),
wherein the controller (as per 12, 13, 22, 23, 26, 27) is configured to:
select a first behavior (as per one of operation of movement mechanism 14, operation of information presentation mechanism 15) to control the service robot (1), in response to a current operation mode (as per operation of movement mechanism 14, operation of information presentation mechanism 15) of the service robot (1) being changed to a higher level operation mode than the current operation mode (as per operation of movement mechanism 14, operation of information presentation mechanism 15) (Fig. 14; ¶187-197, 225); and
select a second behavior (as per another of operation of movement mechanism 14, operation of information presentation mechanism 15) to control the service robot (1), in response to the current operation mode of the service robot (1) being changed a lower level operation mode than the current operation mode (as per operation of movement mechanism 14, operation of information presentation mechanism 15) (Fig. 14; ¶187-197, 225).
Sakata does not expressly disclose:
wherein the set of at least two behaviors include a training-based behavior in which the service robot is controlled using adaptive rules;
wherein the first behavior is training-based behavior based on the adaptive rules; and
wherein the second behavior is rule-based behavior based on the pre-defined rules.
Veltrop discloses a control system (210, 220, 230, 240) for a service robot (110) (Figs. 1-2; ¶23-24, 32-46).  In one embodiment, the robot (110) encounters a new user and engages in behavior with equal weight given to each of three options (¶111).  In another embodiment, the robot (110) encounters a known user and engages in behavior learned in view of feedback from previous encounters with that user (¶112-114).  As such, Veltrop discloses: selecting, by processing circuitry (210, 220, 230, 240), a rule-based behavior (as per equal weight to behavior options when encountering a new user) in which the service robot (110) is controlled using pre-defined rules (¶111); and selecting, by processing circuitry (210, 220, 230, 240), a training-based behavior (as per learned data describing a known user) in which the service robot (110) is controlled using adaptive rules (¶112-117).  In this way, operation of the robot (110) is appropriate to whether the encountered user is known or unknown (¶111-117).  Like Sakata, Veltrop is concerned with robot control systems.
Therefore, from these teachings of Sakata and Veltrop, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Veltrop to the system of Sakata since doing so would enhance the system adapting the robot to provide appropriate behavior based on whether the user is known or unknown.  Applying the teachings of Veltrop to the system of Sakata would involve a system “wherein the set of at least two behaviors include a training-based behavior in which the service robot is controlled using adaptive rules” in that Veltrop teaches employing training-based behavior using adaptive rules when a user’s desired behavior is known; “wherein the first behavior is training-based behavior based on the adaptive rules” in that the Veltrop teaches employing training-based behavior based on adaptive rules when a user’s desired behavior is known; and “wherein the second behavior is rule-based behavior based on the pre-defined rules” in that Veltrop teaches employing rule-based behavior based on pre-defined rules when a user’s desired behavior is not known.

As per Claim 16, the combination of Sakata and Veltrop teaches or suggests all limitations of Claim 15.  Sakata further discloses wherein the controller (as per 12, 13, 22, 23, 26, 27) is configured to:
change the current operation mode (as per operation of movement mechanism 14, operation of information presentation mechanism 15) of the service robot (1) to another operation mode (as per another of operation of movement mechanism 14, operation of information presentation mechanism 15) of the set of at least two operation modes (as per another of operation of movement mechanism 14, operation of information presentation mechanism 15) based on the evaluation index (as per YES or NO to S21 in Fig. 14) satisfying a preset operation mode change condition (e.g., as per NO in S21 followed YES in S21) (Fig. 14; ¶187-197, 225).

As per Claim 17, the combination of Sakata and Veltrop teaches or suggests all limitations of Claim 15.  Sakata further discloses wherein the controller (as per 12, 13, 22, 23, 26, 27) is configured to:
select the behavior (as per operation of movement mechanism 14, operation of information presentation mechanism 15) from the set of at least two behaviors (as per operation of movement mechanism 14, operation of information presentation mechanism 15) that are respectively associated with a function to be performed by the service robot (1) based on the operation mode (as per operation of movement mechanism 14, operation of information presentation mechanism 15) (Fig. 14; ¶74, 168-171, 187-197, 225).

As per Claim 18, the combination of Sakata and Veltrop teaches or suggests all limitations of Claim 15.  Sakata further discloses wherein the controller (as per 12, 13, 22, 23, 26, 27) is configured to:
select a first one of the rule-based behaviors from the set of at least two behaviors (as per movement according to travel route via mechanism 14, as per presentation of information via mechanism 15) based on the operation mode (as per operation of movement mechanism 14, operation of information presentation mechanism 15) being determined to be a first operation mode (one of operation of movement mechanism 14, operation of information presentation mechanism 15) (Figs. 1, 14; ¶69-75, 150, 166-171, 187-197, 225);
select a second one of the rule-based behaviors (as per movement according to travel route via mechanism 14, as per presentation of information via mechanism 15) from the set of at least two behaviors based on the operation mode (as per operation of movement mechanism 14, operation of information presentation mechanism 15) being determined to be a second operation mode (another of operation of movement mechanism 14, operation of information presentation mechanism 15) (Figs. 1, 14; ¶69-75, 150, 166-171, 187-197, 225).
Sakata does not expressly disclose wherein the controller is configured to select the training-based behavior from the set of at least two behaviors based on the operation mode being determined to be a third operation mode.
Veltrop discloses a control system (210, 220, 230, 240) for a service robot (110) (Figs. 1-2; ¶23-24, 32-46).  In one embodiment, a portion (230) of the control system (210, 220, 230, 240) operates to learn data describing a user (¶112-114).  As such, Veltrop discloses selecting, by processing circuitry (210, 220, 230, 240), a training-based behavior (as per learned data describing a user).  In this way, operation of the robot (110) is modified in view of user feedback (¶114-117).  Like Sakata, Veltrop is concerned with robot control systems.
Therefore, from these teachings of Sakata and Veltrop, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Veltrop to the system of Sakata since doing so would enhance the system by modifying operation of the robot in view of user feedback.  Applying the teachings of Veltrop to the system of Sakata would make available for selection a third operation mode corresponding to user feedback.

As per Claim 19, the combination of Sakata and Veltrop teaches or suggests all limitations of Claim 15.  Sakata further discloses wherein the controller (as per 12, 13, 22, 23, 26, 27) is configured to:
determine the operation mode (as per operation of movement mechanism 14, operation of information presentation mechanism 15) of the service robot (1) from the set of at least two operation modes (as per operation of movement mechanism 14, operation of information presentation mechanism 15) to be an idle mode (as per “unnecessary to determine the target position” in ¶194) from the set of at least two operation modes (as per operation of movement mechanism 14, operation of information presentation mechanism 15) based on whether or not spatial data (as per NO to S19 and S21) of a space in which the service robot (1) is located is present in the idle mode (Fig. 14; ¶74, 168-171, 187-197, 225).


Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sakata (US Pub. No. 2008/0221730) in view of Veltrop (US Pub. No. 2017/0120446), further in view of Vu (US Pub. No. 2007/0192910).

As per Claim 11, the combination of Sakata and Veltrop teaches or suggests all limitations of Claim 10.  Sakata does not expressly disclose wherein the determining of the operation mode in the idle mode comprises:
determining, by the processing circuitry, the operation mode of the service robot from the set of at least two operation modes to be an exploration mode based on the spatial data not being present, and
the service robot is further configured to explore the space in which the service robot is located based the determining of the exploration mode.
Vu discloses a control system (E20, E30, E46) for a service robot (10) (Figs. 1, 6A-6B; ¶103, 161-164).  In one embodiment, the service robot (10) explores a household to generate a map by randomly traveling from room to room (Fig. 21A, ¶229-230).  As such, Vu discloses an exploration mode in which the robot explores the space in which the service is located.  In this way, the robot (10) is adapted to find the room it is seeking (¶229).  Like Sakata, Vu is concerned with robot control systems.
Therefore, from these teachings of Sakata, Veltrop, and Vu, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Vu to the system of Sakata as modified in view of Veltrop since doing so would enhance the system by adapting the robot to find the room it is seeking.  Applying the teachings of Vu to the system of Sakata as modified in view of Veltrop would provide an operation mode involving exploration.

As per Claim 20, the combination of Sakata and Veltrop teaches or suggests all limitations of Claim 19.  Sakata does not expressly disclose wherein the controller is configured to:
determine the operation mode of the service robot from the set of at least two operation modes to be an exploration mode based on the spatial data not being present, and
control the service robot to explore the space in which the service robot is located in the exploration mode.
Vu discloses a control system (E20, E30, E46) for a service robot (10) (Figs. 1, 6A-6B; ¶103, 161-164).  In one embodiment, the service robot (10) explores a household to generate a map by randomly traveling from room to room (Fig. 21A, ¶229-230).  As such, Vu discloses an exploration mode in which the robot explores the space in which the service is located.  In this way, the robot (10) is adapted to find the room it is seeking (¶229).  Like Sakata, Vu is concerned with robot control systems.
Therefore, from these teachings of Sakata, Veltrop, and Vu, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Vu to the system of Sakata as modified in view of Veltrop since doing so would enhance the system by adapting the robot to find the room it is seeking.  Applying the teachings of Vu to the system of Sakata as modified in view of Veltrop would provide an operation mode involving exploration.

Response to Arguments
Applicant's arguments filed 8 July 2022 have been fully considered as follows.

Applicant argues that the rejection of Claim 1 under 35 USC 103 should not be maintained because “nowhere does Sakata disclose ‘measuring an evaluation index indicating a value that numerically represents a result of evaluation performed on an operation of the service robot based on sensor data in a service mode, and determining ... an operation mode of the service robot ... based on the evaluation index’ [as per the amendments]” (page 12 of Amendment).  The claim language at issue recites as follows as per line 3-8 of Claim 1: measuring, by processing circuitry, an evaluation index indicating a value that numerically represents a result of evaluation performed on an operation of the service robot based on sensor data in a service mode; determining, by the processing circuitry, an operation mode of the service robot from a set of at least two operation modes based on the evaluation index.
Applicant does not assert, and there is no proper basis for applying, a special definition for any term in the claim language at issue.  According to Applicant’s Specification as filed:
¶41:	To select such a desired behavior of the service robot 110, the processing circuitry may be configured to measure an evaluation index of the service robot 110, for example, based on sensor data.

¶46:	In operation 220, the processing circuitry of the operation control apparatus measures an evaluation index of the service robot based on sensor data obtained by a sensor. The evaluation index indicates a value that numerically represents a result of evaluation performed on an operation of the service robot based on the sensor data.
	
¶49:	According to at least one example embodiment, the processing circuitry of the operation control apparatus may be configured to recognize a current service situation in real time based on sensor data, and to measure an evaluation index based on a result of recognizing the service situation and the sensor data. 

In view of the Specification as filed, “evaluation index” as per claim language at issue includes embodiments tied to “recognizing the service situation”.  Accordingly the claim language includes embodiments describing “measuring [the recognized service situation by] indicating a value that numerically represents a result of evaluation performed on an operation of the service robot based on sensor data in a service mode; determining, by the processing circuitry, an operation mode of the service robot from a set of at least two operation modes based on [the recognized service situation]”.
Comparing the teachings of Sakata to the claim language at issue, Sakata discloses “measuring, by processing circuitry, an evaluation index indicating a value that numerically represents a result of evaluation performed on an operation of the service robot based on sensor data in a service mode” in that the robot (1) includes components (12, 13, 22, 23, 26, 27) that operate to: determine an importance level (as per YES or NO to S21 in Fig. 14) describing the service situation (¶190-192) and compare the importance level (as per YES or NO to S21 in Fig. 14) to a threshold assigned to each of the pattern describing user state as detected by the sensors (¶127-140, 190-192).  Further, Sakata discloses “determining, by the processing circuitry, an operation mode of the service robot from a set of at least two operation modes based on the evaluation index” in that the robot (1) includes components (12, 13, 22, 23, 26, 27) that operate to actuate movement mechanism (14) and/or the information presentation mechanism (15) based on the determined importance level (as per YES or NO to S21 in Fig. 14) (Figs. 1, 14; ¶68-85, 101-106, 127-140, 150-151, 187-197).
Accordingly, Sakata discloses all limitations in the claim language at issue.  As such, Applicant’s argument involves an improper interpretation of the claim language at issue and/or an improper interpretation of the cited references.  Therefore, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.

Applicant argues that the rejection of Claim 1 under 35 USC 103 should not be maintained because “Sakata does not fail to disclose ‘wherein the selecting comprising selecting the training-based behavior to control the service robot based on the adaptive rules, in response to a current operation mode of the service robot being changed to a higher level operation mode than the current operation mode; and selecting the rule-based behaviors to control the service robot based on the pre-defined rules, in response to the current operation mode of the service robot being changed a lower level operation mode than the current operation mode’, as recited in amended claim 1” (page 12 of Amendment).  However, no rejection involves an assertion that Sakata individually discloses “wherein the selecting comprising: selecting …; and selecting … as claimed.  Accordingly, Applicant’s argument is not relevant to the rejection of any claim.  Therefore, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.

Applicant argues that the rejection of Claim 1 under 35 USC 103 should not be maintained because “As such, irrespective of whether Veltrop discloses controlling a robot using learning data, Sakata and Veltrop, alone or in combination, do not disclose or fairly suggest measuring the evaluation index indicating a value that numerically represents a result of evaluation performed on an operation of the service robot and selecting the behavior of the service robot between rule-based control and training-based control” (page 12 of Amendment).  However, as discussed above, Applicant’s assertions regarding Sakata: involve an improper interpretation of the claim language at issue; involve an improper interpretation of the cited references; and/or are not relevant to the rejection of any claim.  Therefore, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.
Applicant argues that the rejection of Claim 1 under 35 USC 103 should not be maintained because “For at least the aforementioned reasons, Sakata and Veltrop, alone or in combination, do not disclose or fairly suggest ‘measuring the evaluation index indicating a value that numerically represents a result of evaluation performed on an operation of the service robot and selecting the behavior of the service robot between rule-based control and training-based control’ and ‘wherein the selecting comprising selecting the training-based behavior to control the service robot based on the adaptive rules, in response to a current operation mode of the service robot being changed to a higher level operation mode than the current operation mode; and selecting the rule-based behaviors to control the service robot based on the pre-defined rules, in response to the current operation mode of the service robot being changed a lower level operation mode than the current operation mode’” (page 12-13 of Amendment).  However, as discussed above, Applicant’s assertions regarding Sakata: involve an improper interpretation of the claim language at issue; involve an improper interpretation of the cited references; and/or are not relevant to the rejection of any claim.  Therefore, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.

Applicant argues that the rejection of Claim 15 under 35 USC 103 should not be maintained because “claim 15 includes language at least somewhat similar to the language of claim 1 discussed above. Accordingly, claim 15 and its associated dependent claims are patentable for at least the same reasons set forth above regarding claim 1” (page 13 of Amendment).  However, as discussed above, Applicant’s assertions regarding the rejection of Claim 1: involve an improper interpretation of the claim language at issue; involve an improper interpretation of the cited references; and/or are not relevant to the rejection of any claim.  Therefore, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.

Applicant argues that the rejections of Claims 11 and 20 under 35 USC 103 should not be maintained because “Vu suffers from at least the same deficiencies as Sakata and Veltrop with regard to independent claims 1 and 15” (page 13-14 of Amendment).  However, as discussed above, Applicant’s arguments do not identify a proper basis for finding any deficiency in the rejections of independent Claims 1 and 15.  Therefore, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Fujikawa (US Patent No. 5,870,527), Fujita (US Patent No. 6,219,588), Murray (US Pub. No. 2003/0171846), Bruemmer (US Pub. No. 2008/0009968), Dooley (US Pub. No. 2009/0082879), and Posselius (US Pub. No. 2014/0336818) disclose robot control systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOLWERDA whose telephone number is (571)270-5747. The examiner can normally be reached M-F 8am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN HOLWERDA/Primary Examiner, Art Unit 3664